Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. At the hearing herein, Claimant established by a preponderance of the evidence that one pair of gym shoes, one bar of soap, one wash cloth, and one bar of deodorant were taken from him during a shakedown of the Pontiac Correctional facility. These items were not contraband, and Respondent presented no evidence to justify the taking. Claimant established the value of the property taken from him at $14.91. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $14.91.